DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated June 20, 2022.
In the amendment dated on dated June 20, 2022, claims 1, 3, 6-7, 9-10, 12, 15-16, 18 and 20 have been amended, 5 and 14 have been canceled.
Claims 1, 3-4, 6-10, 12-13 and 15-20 are allowed.

Examiner’s Note
Claim 19 is a system claim that recites a limitation, “…wherein each client device is configured to iteratively…”. The limitation invokes 35 U.S.C. 112(f). The paragraph 32 of specification described client devices having sufficient structure.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian N. Miller of registration number 70,764, on June 27, 2022.  During the telephone conference, Mr. Miller has agreed and authorized the examiner to further amend Claims 1, 3-4, 6-10, 12-13 and 15-20 on the amendment dated on June 20, 2022.
Claims
Replacing Claims 1, 3-4, 6-10, 12-13 and 15-20 of the amendment dated June 20, 2022 with the following:

Claims:
1.	A method comprising iteratively:
receiving, by a client device and from a server, a plurality of coefficients of a general machine learning (ML) model;
for one or more new data points:
training, based on the one or more new data points, a private ML model,
calculating, based on the one or more new data points, a private plurality of gradients for the plurality of coefficients of the general ML model,
adding random noise to the private plurality of gradients to generate a plurality of noisy gradients,
sending the plurality of noisy gradients to the server, and
generating an inference based on:  the general ML model, the private ML model, and one of the one or more new data points.

2.	(Canceled)
3.	The method of Claim [[2]] 1 wherein:
said training the private ML model comprises tuning, based on a gradient descent or a bias term;
said generating the inference comprises:
generating a first inference by applying the private ML model to said one of the one or more new data points;
generating a second inference by applying the general ML model to said one of the one or more new data points;
combining the first inference and the second inference based on the bias term.

4.	The method of Claim [[2]] 1 wherein the generating the inference comprises a mixture of experts combining:  a first inference by the private ML model, and a second inference by the general ML model.
5.	(Canceled) 
6.	The method of Claim 1 further comprising adjusting, by the server, the general ML model based on respective pluralities of noisy gradients from a plurality of client devices that includes the client device.
7.	A method comprising iteratively:
receiving, by a client device and from a server, a plurality of coefficients of a general machine learning (ML) model;
for one or more new data points:
training, based on the one or more new data points, a private ML model,
calculating, based on the one or more new data points, a private plurality of gradients for the plurality of coefficients of the general ML model,
applying a privacy enforcement mechanism to the private plurality of gradients to generate a transferable plurality of gradients,
sending the transferable plurality of gradients to the server, and
generating an inference based on:  the general ML model, the private ML model, and one of the one or more new data points;
calculating a respective weight for each transferable plurality of gradients of transferable pluralities of gradients respectively from a plurality of client devices that includes the client device;
applying said transferable pluralities of gradients to the general ML model based on the respective weights for said transferable pluralities of gradients.
8.	The method of Claim 7 wherein said calculating the respective weight for the transferable plurality of gradients from the client device comprises decreasing the respective weight when a gradient of the transferable plurality of gradients from the client device exceeds a threshold.
9.	The method of Claim 6 further comprising:
applying moments accountant technique, and/or 
calculating privacy loss as a random variable based on moment-generating function(s).

10.	One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause iteratively:
receiving, by a client device and from a server, a plurality of coefficients of a general machine learning (ML) model;
for one or more new data points:
training, based on the one or more new data points, a private ML model,
calculating, based on the one or more new data points, a private plurality of gradients for the plurality of coefficients of the general ML model,
adding random noise to the private plurality of gradients to generate a plurality of noisy gradients,
sending the plurality of noisy gradients to the server, and
generating an inference based on:  the general ML model, the private ML model, and one of the one or more new data points.
11.	(Canceled)
12.	The one or more non-transitory computer-readable media of Claim [[11]] 10 wherein:
said training the private ML model comprises tuning, based on a gradient descent or a bias term;
said generating the inference comprises:
generating a first inference by applying the private ML model to said one of the one or more new data points;
generating a second inference by applying the general ML model to said one of the one or more new data points;
combining the first inference and the second inference based on the bias term.
13.	The one or more non-transitory computer-readable media of Claim [[11]] 10 wherein the generating the inference comprises a mixture of experts combining:  a first inference by the private ML model, and a second inference by the general ML model.
14.	(Canceled) 
15.	The one or more non-transitory computer-readable media of Claim 10 wherein the instructions further cause adjusting, by the server, the general ML model based on respective pluralities of noisy gradients from a plurality of client devices that includes the client device.
16.	One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause iteratively:
receiving, by a client device and from a server, a plurality of coefficients of a general machine learning (ML) model;
for one or more new data points:
training, based on the one or more new data points, a private ML model,
calculating, based on the one or more new data points, a private plurality of gradients for the plurality of coefficients of the general ML model,
applying a privacy enforcement mechanism to the private plurality of gradients to generate a transferable plurality of gradients,
sending the transferable plurality of gradients to the server, and
generating an inference based on:  the general ML model, the private ML model, and one of the one or more new data points;
calculating a respective weight for each transferable plurality of gradients of transferable pluralities of gradients respectively from a plurality of client devices that includes the client device;
applying said transferable pluralities of gradients to the general ML model based on the respective weights for said transferable pluralities of gradients.
17.	The one or more non-transitory computer-readable media of Claim 16 wherein said calculating the respective weight for the transferable plurality of gradients from the client device comprises decreasing the respective weight when a gradient of the transferable plurality of gradients from the client device exceeds a threshold.
18.	The one or more non-transitory computer-readable media of Claim 15 wherein the instructions further cause:
applying moments accountant technique, and/or 
calculating privacy loss as a random variable based on moment-generating function(s).


19.	A system comprising:
a server;
a plurality of client devices connected to the server, wherein each client device is configured to iteratively:
receive, from the server, a plurality of coefficients of a general machine learning (ML) model;
for a respective one or more new data points:
train, based on the one or more new data points, a respective private ML model;
calculate, based on the one or more new data points, a plurality of respective gradients for the plurality of coefficients of the general ML model,
add random noise to the plurality of gradients to generate a plurality of respective noisy gradients,
send the plurality of noisy gradients to the server, and
generate a combined inference based on:  the private ML model, the general ML model, and one of the one or more new data points; and
wherein the server is configured to adjust the general ML model based on the pluralities of noisy gradients from the plurality of client devices[[;]].
20.	The system of Claim 19 wherein:
said train the respective private ML model comprises tune, based on a gradient descent, a weighting;
said generate the combined inference comprises:
generate a first inference by apply the respective private ML model to said one of the one or more new data points;
generate a second inference by apply the general ML model to said one of the one or more new data points;
combine the first inference and the second inference based on the weighting.
Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13 and 15-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on June 20, 2022 and the examiner’s amendment dated on June 28, 2022.
Specifically, the independent claim 1 now recites limitations as follows:
“A method comprising iteratively:
receiving, by a client device and from a server, a plurality of coefficients of a general machine learning (ML) model;
for one or more new data points:
training, based on the one or more new data points, a private ML model,
calculating, based on the one or more new data points, a private plurality of gradients for the plurality of coefficients of the general ML model,
adding random noise to the private plurality of gradients to generate a plurality of noisy gradients,
sending the plurality of noisy gradients to the server, and
generating an inference based on:  the general ML model, the private ML model, and one of the one or more new data points”.

The cited reference, Bhowmick et al. (US PGPUB. # US 2021/0166157) discloses, FIG. 4 is a flow diagram of a method 400 of performing private federated learning using the computing components and privatization techniques described herein. Operations of the method 400 will be described below, along with relevant mathematical descriptions of the operations to be performed. The method 400 includes operations (block 401) to transmit a machine learning model from a server to a set of client devices. Let θ∈Θ be model parameters for a particular model that is to be trained using user data. The model parameters θ are transmitted to each device in a set of client devices. (Fig. 4(401), ¶39). In one embodiment, each of the client devices (client device 110a-110n, client device 111a-111n, client device 112a-112n) can include a local machine learning module. For example, client device 110a-110n of device group 110 can each contain corresponding local machine learning module 136a-136n. Client device 111a-111n of device group 111 can each contain corresponding local machine learning module 137a-137n. Client device 112a-112n of device group 112 can each contain a corresponding local machine learning module 138a-138n. In various embodiments, the local machine learning modules can be loaded on each client device during factory provisioning or can be loaded or updated when a system image of the client device is updated. In one embodiment, the machine learning model 131 of the server 130 can be transmitted to each local machine learning module over the network 120. The local machine learning models on the client devices can be individualized to each client device by training the local models using local data stored on the client device. In one embodiment, different types of data can be used to train the models, and the specifics of the models can vary based on the type of data that is used to train. In one embodiment the machine learning model 131 and the local machine learning models are image classifier models. In one embodiment the models are natural language processing models that are used to enable a predictive keyboard and/or keyboard autocorrect. In one embodiment the models can be voice recognition or voice classification models that are used to improve voice recognition or voice classification capability for a virtual assistant. (¶33). The client devices can be, for example, client devices 110a-110n, 111a-111n, 112a-112n, client devices 210, or the client device 310 as described herein. Each client device then performs operations (block 402) to train an individual machine learning model using local data on the client device. For example, the locally trained model on device i becomes θ.sub.i and the difference between the starting model parameters and the locally trained parameters Δ.sub.i=θ.sub.i−θ are determined. Individualized model updates can be generated based on an individualized difference between a previous model (e.g., starting model, previous model iteration, etc.) and a most recent locally trained model on the individual client devices (block 403). The individual model updates can then be privatized on the set of client devices using separated differential privacy (block 404). The privatized model updates are then sent from the set of client devices to a central learning server (block 405). A collection of b model differences {Δ.sub.1, . . . , Δ.sub.b} is then aggregated to obtain an aggregate model update Δ on the central server (block 406).  (Fig. 4, ¶39).
The reference by Julian et al. (US PGPUB. # US 2015/032486) discloses, at block 904, the initial model weights (also referred to as “model”), W.sub.0, may be pushed out or distributed to users (e.g., mobile devices such as smartphones or other devices) or other entities. In some aspects, the model may be widely distributed (e.g., order of 100 million or billion devices). At blocks 906 and 908, each mobile device may use the model W.sub.0 to perform a particular task. For example, in some aspects, the model W.sub.0 may provide classification of data on the mobile device. For instance, the model W.sub.0 may identify and/or label objects in pictures for the device users. In some aspects, the objects may be automatically identified or labeled using the model W.sub.0. Additionally, each mobile device may learn model parameter updates when a picture is taken, or in some cases when pictures are previewed, the mobile device i may also compute and accumulate model parameter updates ΔW.sub.0,i. In some aspects, the device i may only use the parameters (e.g., weights) of the distributed model W.sub.0 for inference, and may not apply its updates locally. The parameter updates Δ W.sub.0,i may be computed in a number of ways. For example, the parameter updates Δ W.sub.0,i may be computed by prompting the user for a label and using back propagation or targeting one layer in the model for the period and computing weight gradients for that layer based on auto-encoder objective functions, for example. Of course, other types of objective functions may also be used. For instance, in some aspects, sparse auto-encoder, contractive auto-encoder, denoising auto-encoder objective functions and the like may also be used. Such objective functions may minimize reconstruction with regularization penalties. The parameter updates may also be computed using an unsupervised wake-sleep process or other update techniques. (Fig. 9(06, 908), ¶102-¶104).
The reference by Toda et al. (US PGPUB. # US 2020/0234082) discloses, Weights 401 to 403 represent weights used in the t-th, (t+1)-th, and (t+2)-th learning processes, respectively. For example, the weight 402 (w.sub.t+1) is calculated from the weight 401(w.sub.t) and the gradient G.sub.t according to Formula (2). Weights 411 and 412 represent weights added with noise. For example, the weight 411 is calculated by adding noise θ.sub.t+1.sup.1 to the weight 402(w.sub.t+1). The noise θ.sub.t+1.sup.1 is calculated based on a difference between the overall gradient G.sub.t and a partial gradient g.sub.t.sup.1 as illustrated in FIG. 4. The (t+2)-th and subsequent processes are similarly repeated. (Fig. 4, ¶47).  When it is determined to calculate noise (Step Yes), the calculation unit 102 calculates noise using a partial gradient that has been already calculated in the previous time (Step S104). For example, the calculation unit 102 calculates the noise using the above-described Formula (3). In addition, the calculation unit 102 calculates a partial gradient using a partial mini-batch and a weight added with the noise (Step S105). For example, the calculation unit 102 calculates the partial gradient using the above Formula (4). (Fig. 6, ¶61). 
Visentini Scarzanella et al. (US PAT. # US 11,010,637) discloses, a computer-implemented method for constructing a trained model for a plurality of edge classifiers in a network having a federated classifier, a generator, and a discriminator. The method includes obtaining edge trained models from the plurality of edge devices, each edge trained model being trained independently with data from private data of each edge, training the generator model and discriminator model by employing the edge trained models and an unlabeled set of data by employing a generative adversarial training procedure, generating data samples by the trained generator model, training the federated classifier with the data samples from the generator model, and deploying the trained model back to the plurality of edge devices. (Abstract).
Bernan et al. (US PGPUB. # US 2020/0394320) discloses, a Machine learning model data privacy can be maintained by training a machine learning model forming part of a data science process using data anonymized using each of two or more differential privacy mechanisms. Thereafter, it is determined, for each of the two or more differential privacy mechanisms, a level of accuracy and a level precision when evaluating data with known classifications. Subsequently, using the respective determined levels of precision and accuracy, a mitigation efficiency ratio is determined for each of the two or more differential privacy mechanisms. The differential privacy mechanism having a highest mitigation efficiency ratio is then incorporated into the data science process. Related apparatus, systems, techniques and articles are also described. (Abstract).
Nandkumar et al. (US PGPUB. # US 2020/0366459) discloses, ML model(s) are created and trained using training data from user(s) to create corresponding trained ML model(s). The training data is in FHE domains, each FHE domain corresponding to an individual one of the user(s). The trained machine learning model(s) are run to perform inferencing using other data from at least one of the user(s). The running of the ML model(s) determines results. The other data is in a corresponding FHE domain of the at least one user. Using at least the results, it is determined which of the following issues is true: the results comprise objectionable material, or at least one of the trained ML model(s) performs prohibited release of information. One or more actions are taken to take to address the issue determined to be true. (Abstract).
Mohassel et al. (USPGPUB. # US 2020/0242466) discloses, New and efficient protocols are provided for privacy-preserving machine learning training (e.g., for linear regression, logistic regression and neural network using the stochastic gradient descent method). A protocols can use the two-server model, where data owners distribute their private data among two non-colluding servers, which train various models on the joint data using secure two-party computation (2PC). New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax. (Abstract).
McMahan et al. (US PAT. # US 10,402,469) discloses, determining a global model are provided. In particular, one or more local updates can be received from a plurality of user devices. Each local update can be determined by the respective user device based at least in part on one or more data examples stored on the user device. The one or more data examples stored on the plurality of user devices are distributed on an uneven basis, such that no user device includes a representative sample of the overall distribution of data examples. The local updates can then be aggregated to determine a global model. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…
adding random noise to the private plurality of gradients to generate plurality of noisy gradients, sending the plurality of noisy gradients to the server, and generating an inference based on:  the general ML model, the private ML model, and one of the one or more new data points…”, in combination with the rest of the limitations recited in the independent claim(s).


None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claim 7 is also a method Claim of above method claim 1, claim 10 is a non-transitory computer-readable medium claim of above method claim 1, Claim 19 is a system claim of above method claim 1 and therefore, they are also allowed.
Claims 3-4 and 6 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 8-9 depend on the allowed claim 7, and therefore, they are also allowed.
Claims 12-13 and 15-18 depend on the allowed claim 10, and therefore, they are also allowed.
Claim 20 depend on allowed claim 20, and therefore it is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498